 1   GREGORY T. HIGHNOTE (#144627)
     BANKRUPTCY LEGAL GROUP
 2   501 W. BROADWAY ST., STE. 510
     SAN DIEGO, CA 92101
 3
     TELEPHONE: (619) 233-4415
 4   FAX:       (619) 233-4428
 5   Attorney for Debtor,
     MICHAEL GAMMOND
 6

 7

 8                    UNITED STATES BANKRUPTCY COURT,
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10

11   In re:                          )          Case No.: 21-00565-CL13
                                     )
12                                              DECLARATION OF MICHAEL GAMMOND.
     MICHAEL GAMMOND,                )
                                     )          IN RESPONSE TO OBJECTIONS TO
13                                              CONFIRMATION
                                     )
14             Debtor                )
                                                DATE: May 5, 2021
                                     )
                                                TIME: 10:00 am
15                                   )          DEPT: 5
     _______________________________ )
16

17        I, MICHAEL GAMMOND, declare as follows:
18
          1.    I am the Debtor in the above-referenced Chapter 13
19
     Bankruptcy.
20
          2.    I have personal knowledge of the facts stated herein
21
     and if called as a witness I could and would testify competently.
22
          3.    This Declaration is in Response to the Objections to
23

24   Confirmation of FRANCHISE TAX BOARD (“FTB”) and the Chapter 13

25   Trustee.

26        4.    I filed the present bankruptcy as a safe harbor while

27   I resolve my child support and tax issues.                   I have been going

28   through a bitter custody dispute for my five year old daughter,

                      DECLARATION OF DEBTOR IN RESPONSE TO OBJECTIONS
                                           - 1 -
 1   and am near resolving that, which will allow me to increase my
 2   plan payment considerably.
 3
          5.    I have contacted the tax entities to try to make an
 4
     arrangement where I pay a maximum amount of my income through my
 5
     bankruptcy to avoid their levies, but have not yet received a
 6
     response to my offers.       I am optimistic to hear something before
 7
     the hearing and hope that the Court will allow me to do so.
 8
          I declare under penalty of perjury under the laws of the
 9
     State of California that the foregoing is true and correct and
10
     this document was executed at San Diego, California.
11

12
     DATED:    April 19, 2021       By:    /S/ MICHAEL GAMMOND
                                           MICHAEL GAMMOND, Debtor
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                       DECLARATION OF DEBTOR IN RESPONSE TO OBJECTIONS
                                            - 2 -
